 


109 HRES 597 IH: Recognizing and congratulating Don Ho on his career in music.
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 597 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Abercrombie (for himself, Mr. Larson of Connecticut, Mr. Capuano, Mr. Doyle, Mr. Sherman, Mr. Holt, Mr. Murtha, Mr. Ryan of Ohio, Mr. Peterson of Pennsylvania, Mr. Pascrell, Mr. Kanjorski, Mr. Udall of New Mexico, Mr. Lewis of Georgia, Mr. McNulty, Mr. Holden, Mr. Brady of Pennsylvania, Ms. Waters, Ms. Hooley, Mrs. McCarthy, Mr. Fattah, Ms. Schwartz of Pennsylvania, Mr. Visclosky, Ms. Linda T. Sánchez of California, Mr. Menendez, Mr. Farr, Mr. Hoyer, Mr. Serrano, Ms. McCollum of Minnesota, Mr. George Miller of California, Mr. Berry, Mr. Etheridge, Mr. Boyd, Ms. DeLauro, Mr. Cardoza, Mr. Crowley, Mr. Thompson of California, Mr. Allen, Mr. Barrow, Ms. Kaptur, Mr. Edwards, Mr. Markey, Mr. Sanders, Mr. Inslee, Mr. Gene Green of Texas, Mr. Nadler, Mr. Rush, Mr. DeFazio, Mr. Delahunt, Mr. Filner, Mr. Tanner, and Mr. Hastings of Florida) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Recognizing and congratulating Don Ho on his career in music. 
  
Whereas Don Ho is one of Hawaii’s and the world’s best known and most beloved musical performers; 
Whereas Don Ho has entertained and shared Hawaii’s Aloha Spirit with millions of visitors to the State and others around the world; 
Whereas, after being discharged from the United States Air Force, Don Ho received his start in show business at Honey’s cocktail lounge in Kaneohe, Hawaii; 
Whereas in 1962, Don Ho began performing at Duke’s in Waikiki, which became his home venue; 
Whereas Don Ho has for years been backed by the five Aliis playing piano, drums, guitars, xylophone, and other instruments; 
Whereas Don Ho’s fame and popularity has earned him triumphant engagements at the Cocoanut Grove in Hollywood, the Sands in Las Vegas, Harrahs at Lake Tahoe, the Palmer House in Chicago, and the Americana Hotel’s Royal Box in New York; and 
Whereas Don Ho has made television guest appearances with Johnny Carson, Joey Bishop, and Art Linkletter: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Don Ho on his splendid career; 
(2)recognizes Don Ho for his efforts to share Hawaii’s Aloha Spirit with his audiences and others around the world; and 
(3)conveys its best wishes for continuing success in his musical career. 
 
